                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


ACUITY, A MUTUAL INSURANCE          :
COMPANY,                            :
           Plaintiff,               :
                                    :
            v.                      :                 No. 5:20-cv-03888
                                    :
POOLS BY SNYDER, LLC, JEFFREY       :
SNYDER, and ANTHONY LABBADIA, :
            Defendants.             :
____________________________________


                                           ORDER


       AND NOW, this 12th day of May, 2021, upon consideration of Plaintiff’s Motion for

Entry of Default Judgment against Defendants, ECF No. 17, and for the reasons set forth in the

Court’s Opinion issued this date, IT IS ORDERED THAT:

       Plaintiff’s motion, ECF No. 17, is GRANTED in part and DENIED in part as follows:

       1.     Plaintiff’s motion for entry of default judgment against Defendant Jeffrey Snyder

is DENIED without prejudice.

              a.      Plaintiff shall file a new motion for default judgment as against Jeffrey

       Snyder within ten (10) days of the date of this Order.

              b.      If Plaintiff fails to move for entry of a default judgment against Jeffrey

       Snyder pursuant to Federal Rule of Civil Procedure 55(b) within ten (10) days of the date

       of this Order, the Court may enter an Order dismissing the Complaint for lack of

       prosecution.




                                                1
                                             051121
      2.     Plaintiff’s motion for entry of default judgment against Defendant Anthony

Labbadia is DENIED.

             a.     Within ten (10) days of the date of this Order, Plaintiff SHALL either

      notice voluntary dismissal of Defendant Anthony Labbadia, pursuant to Federal Rule of

      Civil Procedure 41(a)(1)(A)(i), or show cause why this Court should not dismiss

      Defendant Anthony Labbadia as an improperly named Defendant.

      3.     Plaintiff’s motion for entry of default judgment against Defendant Pools by

Snyder, LLC is GRANTED.

             a.     Declaratory Judgment is ENTERED in favor of Plaintiff against

      Defendant Pools by Snyder, LLC, only: Plaintiff does not have a duty to defend or

      indemnify Pools by Snyder, LLC in the underlying state court action Labbadia v. Pools

      by Snyder LLC, No. C-48-CV-2020-1707 (Northampton Cty. Ct. Com. Pl.).

      4.     The Clerk of Court is directed to TERMINATE Defendant Pools by Snyder,

LLC, only.




                                          BY THE COURT:

                                          /s/ Joseph F. Leeson, Jr.
                                          JOSEPH F. LEESON, JR.
                                          United States District Judge




                                             2
                                          051121
